PRECEDENTIAL
      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                ____________

                     No. 12-3621
                    ____________

ASSOCIATION OF NEW JERSEY RIFLE AND PISTOL
                CLUBS INC.,

                                Appellant

                          v.

PORT AUTHORITY OF NEW YORK AND NEW JERSEY,
                    and
             SCOTT ERICKSON

                    ____________

    On Appeal from the United States District Court
             for the District of New Jersey
               (D.C. No. 2-06-cv-00402)
      District Judge: Hon. Katharine S. Hayden
                     ____________

         Argued and Submitted May 31, 2013

 Before: JORDAN and VANASKIE, Circuit Judges, and
                 RAKOFF,* District Judge.

                (Filed: September 13, 2013)
                       ____________

                OPINION OF THE COURT
                     ____________

Richard E. Gardiner, Esq. - Argued
3925 Chain Bridge Road, Suite 403
Fairfax, VA. 22030
           Counsel for Appellant

Thomas R. Brophy, Esq. – Argued
 Port Authority of New York & New Jersey
 One Path Plaza
Jersey City, NJ 07306
               Counsel for Appellees

RAKOFF, District Judge.

       Section 926A of Title 18 of the United States Code
confers the following protection upon those who wish to
engage in the interstate transportation of firearms:

      Notwithstanding any other provision of any law
      or any rule or regulation of a State or any
      political subdivision thereof, any person who is

      *
         The Honorable Jed S. Rakoff, District Judge for the
United States District Court for the Southern District of New
York, sitting by designation.




                             2
      not otherwise prohibited by this chapter from
      transporting, shipping, or receiving a firearm
      shall be entitled to transport a firearm for any
      lawful purpose from any place where he may
      lawfully possess and carry such firearm to any
      other place where he may lawfully possess and
      carry such firearm if, during such transportation
      the firearm is unloaded, and neither the firearm
      nor any ammunition being transported is readily
      accessible or is directly accessible from the
      passenger compartment of such transporting
      vehicle: Provided, That in the case of a vehicle
      without a compartment separate from the
      driver’s    compartment      the    firearm or
      ammunition shall be contained in a locked
      container other than the glove compartment or
      console.

The provision amended a far more expansive entitlement to
“transport an unloaded, not readily accessible firearm in
interstate commerce,” which was passed just two months
earlier as part of the Firearms Owners’ Protection Act. See
Pub. L. No. 99–308, § 107(a), 100 Stat. 449 (May 19, 1986),
amended by Pub. L. No. 99–360, § 1(a), 100 Stat. 766 (July 8,
1986). The question before us is whether section 926A, as
amended, creates a right enforceable by the appellant, the
Association of New Jersey Rifle and Pistol Clubs Inc. (“the
Association”), pursuant to 42 U.S.C. § 1983.

        The Association’s cause of action seeks injunctive
relief pursuant to 42 U.S.C. § 1983 that would enjoin the Port
Authority of New York and New Jersey and Scott Erickson
(collectively, the “Port Authority”) from enforcing certain




                              3
New Jersey statutes, which prohibit possession of a firearm
without a permit and possession of hollow-point
ammunition,1 against non-resident members of the
Association “who are entitled to transport firearms through
New Jersey pursuant to 18 U.S.C. § 926A.” J.A. at 26-30.
The Association seeks this relief because, it alleges, the Port
Authority enforces these state gun laws in Newark Airport
against non-resident members of the Association, who are
thus “coerced and intimidated into taking one of two courses
of action: (i) When traveling with firearms . . . they avoid
Newark Airport and other Port Authority sites to avoid
unlawful arrest and/or detention . . . even though they have a
right . . . to travel unmolested through such locations with
firearms; or (ii) . . . they refrain from possessing firearms
when traveling through Newark Airport and other Port
Authority sites . . . .” Id. at 29.2



      1
       See N.J. Stat. Ann. § 2C:39–5(b) and N.J. Stat. Ann.
§ 2C:39–3(f).
2
  In a prior non-precedential decision, another panel of this
Court reversed the District Court’s dismissal of this case on
standing grounds and directed the District Court to permit the
Association to amend its complaint to allege facts sufficient
to demonstrate standing. See Revell v. Port Auth. of N.Y. and
N.J., 321 F. App’x 113 (3d Cir. 2009). The Association did so
by properly asserting the rights of its non-resident members.
While the Concurring Opinion below references a second
reported opinion in Revell, the panel in that case expressly
declined to reach the question before us. See Revell v. Port
Auth. of N.Y. and N.J., 598 F.3d 128, 136 n.13 (3d Cir. 2010).




                              4
       On August 20, 2012, the district court granted the Port
Authority’s motion for summary judgment, holding that
section 926A does not create a right enforceable under section
1983. Because we hold that, in enacting the amended section
926A, Congress did not intend to confer the right upon the
Association’s non-resident members that the Association
seeks to enforce in this case, we affirm.

        Section 1983 imposes liability on anyone who, under
color of state law, deprives a person “of any rights, privileges,
or immunities secured by the Constitution and laws” of the
United States. On its face, section 1983 provides a remedy for
a violation of federal rights, privileges, or immunities, but
“not merely a violation of federal law.” Blessing v. Freestone,
520 U.S. 329, 341 (1997); see also Gonzaga Univ. v. Doe,
536 U.S. 273, 283–90 (2002). Determining whether a federal
statute creates a federal right enforceable under section 1983
is a two-step process.

       The first step is to determine whether the federal
statute creates a federal right. To make this determination,
three requirements must be met. “First, Congress must have
intended that the provision in question benefit the plaintiff.
Second, the plaintiff must demonstrate that the right
assertedly protected by the statute is not so ‘vague and
amorphous’ that its enforcement would strain judicial
competence. Third, the statute must unambiguously impose a
binding obligation on the States . . . [i.e., it] must be couched
in mandatory, rather than precatory, terms.” Blessing, 520
U.S. at 340–41 (internal citations omitted).

      If all three requirements are met, a rebuttable
presumption arises that the statute creates a right enforceable




                               5
under section 1983. In such circumstances, “[p]laintiffs suing
under § 1983 do not have the burden of showing an intent to
create a private remedy because § 1983 generally supplies a
remedy for the vindication of rights secured by federal
statutes.” Gonzaga Univ., 536 U.S. at 284. However, in the
second step of the Blessing analysis, this presumption may be
overcome if a defendant shows that Congress has either
expressly or impliedly foreclosed the section 1983 remedy for
that particular right. Blessing, 520 U.S. at 341. “Implied”
foreclosure of a remedy -- the more elusive rebuttal to the
presumption that a federal right has a remedy under section
1983 -- means that notwithstanding the fact that Congress
created an individual right with a given statute, Congress also
“creat[ed] a comprehensive enforcement scheme that is
incompatible with individual enforcement under § 1983.” Id.

        In our view, plaintiff here has failed to satisfy even the
first requirement of the first step of the process, i.e., that
Congress intended that section 926A benefit this particular
plaintiff. This is evident from the plain meaning of the statute.
Although the unwieldy sentence that comprises section 926A
is drafted in a roundabout way, on a careful reading its
language is clear and unambiguous. It begins by establishing
a clear positive entitlement: a person who meets its
requirements “shall be entitled” to transport firearms in
certain circumstances. Cf. Gonzaga, 536 U.S. at 287
(contrasting the rights-creating language of “no person . . .
shall be . . . subjected” with language typical of spending
clause statutes, e.g., “no funds shall be made available.”). But
the part of the sentence that immediately follows expressly
conditions this entitlement as only being operative “if, during
such transportation the firearm is unloaded, and neither the
firearm nor any ammunition being transported is readily




                                6
accessible or is directly accessible from the passenger
compartment of such transporting vehicle.” 18 U.S.C. § 926A
(emphasis supplied).

        It is plain from the latter condition that the statute
protects only transportation of a firearm in a vehicle, and
requires that the firearm and ammunition be neither readily
nor directly accessible from the passenger compartment of
such vehicle. In particular, the word “such,” in “such
transporting vehicle,” by definition refers back to earlier
part(s) of the sentence, and the only parts it could possibly
refer to are the parts referring to the transportation of a
firearm or ammunition. The use of “such” therefore makes
clear that the transportation the statute protects must occur in
a “transporting vehicle.”

        Moreover, if there were any doubt about the statute’s
vehicular limitation, the final part of the sentence that follows
-- the “Provided” clause -- again makes clear that only
vehicular transportation is included in the statutory grant. It
states: “Provided, That in the case of a vehicle without a
compartment separate from the driver’s compartment the
firearm or ammunition shall be contained in a locked
container other than the glove compartment or console.” 18
U.S.C. § 926A (emphasis supplied). This clause, on its face,
presupposes transportation of the firearm in a vehicle.

        It follows from this plain meaning that an ambulatory
plaintiff who intends to transit through Newark Airport is
outside the coverage of the statute.3 But it is precisely such

       3
         We note that our reading of the statute is perfectly
consistent with the view that the statute might protect travel




                               7
people whose alleged rights under section 926A the
Association seeks here to vindicate.

        Despite the plain meaning of the statute, the
Association urges this Court to conclude that the “readily
accessible” clause is “grammatically disconnected” from the
rest of the statute and thus that the “operative entitlement” of
the statute contemplates non-vehicular transportation of
firearms. Aside from its violation of the most elementary
rules of grammar and punctuation, this argument posits the
absurdity that Congress intended -- in a single sentence, no
less -- to create two disjunctive categories, one cabined with
all kinds of conditions and the other with none. Thus, on this
reading, the Association argues that because the first clause of
the sentence is divorced from the rest, its members should be
able to walk through Newark airport with their firearms in,
for example, their wheeled luggage or in holsters attached to
their belts. To account for the remainder of the sentence, the
Association argues that it simply provides limitations on the
special case of firearms and ammunition that are transported
by vehicle.

       This otherwise grammatically strained disjunctive
reading of the statute, the Association argues, avoids the sin
of rendering “directly” redundant to “readily,” since both




that occurs via aircraft or train—each of these modes of travel
might be considered “vehicular.” The relevant question is
whether ambulatory travel (i.e., walking) through an airport
terminal is also protected by the statute.




                               8
terms purportedly convey the same meaning.4 Yet “readily”
and “directly” are clearly not redundant adverbs, and reading
them both as part of the same limitation upon the permissible
accessibility of a firearm in a “transporting vehicle” offends
no grammatical rule. On the contrary, reading “readily
accessible” and “directly accessible” as both modifying the
extent to which firearms and ammunition can be “accessible
from the passenger compartment of such transporting
vehicle” gives meaning to all of the statute’s terms: a key
requirement of any statutory construction. That is to say,
reading them as part of the same continuous entitlement to
transport firearms in vehicles (i.e., the guns and ammunition
must be neither readily nor directly accessible from the
passenger compartment of a vehicle) renders neither adverb
superfluous, and permits the Court to make sense of the final
clause “such transporting vehicle” without re-writing the
statute to read “a transporting vehicle,” as the Association’s
reading would in effect require.



      4
          While the Concurring Opinion states that the
Association’s reading of the statute is not “untenable,” we
respectfully disagree. The critical word is “such” in “such
transporting vehicle.” “Such is properly used as an adjective
when reference has previously been made to a category of
persons or things.” Bryan A. Garner, A Dictionary of Modern
Legal Usage, 526-27 (1987). As noted, the only possible
antecedent to which “such transporting vehicle” could refer is
the transporting of a firearm mentioned in the main clause of
the statute, from which it follows that both of the limiting
conditions following the word “if” refer to vehicle
transportation.




                              9
        Furthermore, the Association’s reading is unable to
sensibly account for the “Provided” clause (“Provided, That
in the case of a vehicle without a compartment . . .”). Under
our straightforward reading, the proviso presumes, once
more, that the protected transportation must be in a vehicle.
But under the Association’s reading, the proviso is entirely
unnecessary, for while, e.g., storage of a firearm in a glove
box would possibly evade the limitation that firearms not be
“directly” accessible in a vehicle, storage in the glove box
would already be prohibited by the supposedly freestanding
limitation that the firearms cannot be “readily accessible.” It
is not credible that Congress would have added the entire
“Provided” clause when, on the Association’s reading, it was
entirely unnecessary. See Kungys v. United States, 485 U.S.
758, 778 (1988) (plurality opinion by Scalia, J.) (noting the
“cardinal rule of statutory interpretation that no provision
should be construed to be entirely redundant”).

        And there is more, for even assuming, arguendo, some
ambiguity in the wording of section 926A -- and we find none
-- the legislative history strongly supports the view that the
amended statute protects only vehicular transportation of
firearms and ammunition. To be sure, the unusual
circumstances attending the enactment of section 926A mean
that the kind of legislative history to which we ordinarily
accord the greatest weight, such as committee reports, is
irrelevant here, since section 926A was the result of a last-
minute amendment proposed on the floor of the Senate. See
David T. Hardy, The Firearm Owners’ Protection Act: A
Historical and Legal Perspective, 17 Cumb. L. Rev. 585, 625,
677 (1987). Nevertheless, “its late origin has given us a
legislative history adequate to address most issues.” Id. at
678.




                              10
       The present version of section 926A was intended to
forge a compromise between those who supported the much
broader version passed earlier and those who favored its total
repeal. As Senator Kennedy noted when the current, final
version of section 926A came to a vote in the Senate:

       I would just like to note that in the compromise
       reached on the interstate transportation portions
       of the bill, it is the clear intent of the Senate that
       State and local laws governing the
       transportation of firearms are only affected if—
       first, an individual is transporting a firearm that
       is not directly accessible from the passenger
       compartment of a vehicle. That means it cannot
       be in the glove compartment, under the seat, or
       otherwise within reach. The only exception to
       this is when a vehicle does not have a trunk or
       other compartment separate from the passenger
       area. The weapon must be contained in a locked
       container other than the glove compartment or
       console. Second, any ammunition being
       transported must be similarly secured.

132 Cong. Rec. 9607 (May 6, 1986). 5

       5
          In reviewing the legislative history of section 926A,
it is crucial to distinguish which of the two versions of section
926A a given speaker or committee is describing. As noted
above, the current section 926A narrowed a far more
expansive version contained in the Firearm Owners’
Protection Act. Statements describing the earlier version of
section 926A reveal that the problem Congress initially




                                11
intended to remedy was that “[u]nder current law, such
persons can be prosecuted under some State and local gun
laws even where they are simply on a hunting trip, traveling
to a sporting event, or moving.” See 131 Cong. Rec. S18177-
78 (July 9, 1985) (statement of Sen. Dole). Thus, in some
statements made while considering the current version, some
members, in passing, referred back to this earlier purpose.
See, e.g., 132 Cong. Rec. H4102-03 (Jun 24, 1986) (statement
of Rep. Hughes) (“[T]he purpose which everyone supported
was to allow travelers who lawfully possessed weapons to
travel to hunting grounds in other States.”). Such statements,
which speak retrospectively about an earlier form of section
926A, do not bear upon the purpose of the current statute,
which was intended as a compromise to address concerns
about the expansiveness of the predecessor entitlement. The
reason why the current language and the previous language of
the statute were discussed at the same time was that, as part of
a “horse trade” designed to prevent filibuster, the Senate first
passed FOPA, including the “broader” predecessor of 926A,
but immediately acted to amend 926A. See generally Hardy,
supra, at 625. Unlike the statements quoted in the Concurring
Opinion, infra, Senator Kennedy’s statements on the floor of
the Senate, excerpted in full above, reflect the narrowed,
compromise version of 926A that is the current federal law.
As the final pre-vote statement summarizing the nature of the
compromise reached, Senator Kennedy’s statement is entitled
to particular weight. The broader statements of opponents of
the compromise, by contrast, are, given this legislative
history, largely irrelevant. Of similarly diminished utility are
statements that appear in committee reports relating to still
earlier versions of the Firearm Owners Protection Act, which
had a long and tortured history in Congress, see id., though




                              12
        In light of the plain meaning of the statute, fully
corroborated by the legislative history, we hold that section
926A benefits only those who wish to transport firearms in
vehicles—and not, therefore, any of the kinds of
“transportation” that, by necessity, would be involved should
a person like those represented by the Association wish to
transport a firearm by foot through an airport terminal or Port
Authority site. Here, the Association seeks injunctive relief
that would permit its nonresident members to travel
“unmolested” through Port Authority sites such as airports.
Self-evidently, such travel must occur outside a vehicle, and
thus will, in every instance, bring the Association’s members
outside the particular class of persons to whom Congress
intended to confer a right under section 926A. Consequently,
the Association has no federal right to invoke and thus cannot
avail itself of section 1983.

       We are mindful that a divided panel of the Second
Circuit -- in addressing the overall question of whether
persons like those represented by the Association have a
remedy under section 1983 for purported violations of section


we note that even committee reports regarding the most
expansive draft versions of section 926A assume that the
statute’s protection would extend only to vehicular
transportation. See, e.g., S. Rep. No. 98-583, at 28 (1984) (“It
is anticipated that the firearms being transported will be made
inaccessible in a way consistent with the mode of
transportation—in a trunk or locked glove compartment in
vehicles which have such containers, or in a case or similar
receptacle in vehicles which do not.”) and S. Rep. No. 97-
476, at 25 (1982).




                              13
926A -- reached the same result as we do, but for different
reasons. See Torraco v. Port Auth. of N.Y. & N.J., 615 F.3d
129 (2d Cir. 2010). The majority of that panel held that
section 926A does not create an enforceable right because its
terms are too vague and amorphous to satisfy the second
Blessing factor. See id. at 139. In a concurrence (the
reasoning of which was adopted by the District Court in our
case), Judge Wesley disagreed that the statute was so vague
and amorphous as to strain judicial competence, but
nevertheless found that under the “second step” of the
Blessing framework, Congress had impliedly foreclosed a
section 1983 action under the statute insofar as it enacted
section 926A against the background of the “remedial
mechanisms” of direct appeal and collateral attack of criminal
convictions. Id. at 150. Because, Judge Wesley reasoned,
collateral attacks upon criminal convictions are subjected to
particular procedures by the Antiterrorism and Effective
Death Penalty Act of 1996 (“AEDPA”), Congress has
“impliedly” foreclosed a section 1983 remedy for violations
of rights established by section 926A. Because, however, we
find the first of the Blessing factors dispositive, and conclude
that Congress did not intend the amended section 926A to
benefit those who wish to transport firearms outside of
vehicles, we need not reach the concerns that motivated our
sister Circuit in Torraco.

       For the foregoing reasons, we will affirm the judgment
of the District Court.
AFFIRMED




                              14
Assoc. of N.J. Rifle & Pistol Clubs, Inc. v. Port Authority of
N.Y. & N.J., et al. (No. 12-3621)
JORDAN, Circuit Judge, concurring in the judgment.

       My colleagues in the Majority have set forth a
plausible reading of § 926A, but I am not as convinced as
they are that the statute is clearly limited to vehicular travel.
Here is the language again:

       Notwithstanding any other provision of any law
       or any rule or regulation of a State or any
       political subdivision thereof, any person who is
       not otherwise prohibited by this chapter from
       transporting, shipping, or receiving a firearm
       shall be entitled to transport a firearm for any
       lawful purpose from any place where he may
       lawfully possess and carry such firearm to any
       other place where he may lawfully possess and
       carry such firearm if, during such transportation
       the firearm is unloaded, and neither the firearm
       nor any ammunition being transported is readily
       accessible or is directly accessible from the
       passenger compartment of such transporting
       vehicle: Provided, That in the case of a vehicle
       without a compartment separate from the
       driver’s    compartment      the firearm       or
       ammunition shall be contained in a locked
       container other than the glove compartment or
       console.

18 U.S.C. § 926A.




                               1
        Awkwardly worded though the statute may be, it can
reasonably be construed as a comprehensive defense for
people traveling with firearms. Of particular importance in
this case, § 926A provides that the transported firearms must
not be either “readily accessible” or “directly accessible from
the passenger compartment of such transporting vehicle.” Id.
The disjunctive “or” can be read as providing two separate
limitations on the transportation of a firearm. That view is
supported by contrasting § 926A’s current language with its
prior version, which provided:

       Any person not prohibited by this chapter from
       transporting, shipping, or receiving a firearm
       shall be entitled to transport an unloaded, not
       readily accessible firearm in interstate
       commerce notwithstanding any provision of any
       legislation enacted, or any rule or regulation
       prescribed by any State or political subdivision
       thereof.

Pub. L. 99-308, 100 Stat. 449 (May 19, 1986). The “not
readily accessible” requirement has remained in the current
version, with the addition of the not “directly accessible”
requirement when transporting a firearm in a passenger
vehicle. That addition thus can be seen as reinforcing the
conclusion that, while the words “directly accessible” do
relate specifically to vehicular travel, the words “readily
accessible” do not.1

       1
         What the Majority calls the “Provided clause” – that
is, the last sentence of the statute, which states: “Provided,
That in the case of a vehicle without a compartment separate
from the driver’s compartment the firearm or ammunition




                              2
       The Majority calls that reading of the statute
“strained.” (Maj. Op. at 8.) I disagree. There are
grammatical difficulties with the statute, no matter how it is
approached, but that does not make the broader reading
untenable.2 Indeed, the disjunctive clauses in § 926A are

shall be contained in a locked container other than the glove
compartment or console,” 18 U.S.C. § 926A – does not
foreclose the broader reading noted here. That clause can be
understood as merely an additional limitation if the
transportation of a firearm occurs in a vehicle without a
compartment separate from the driver’s compartment.
       2
         The Majority focuses on the word “such” in “such
transporting vehicle” (Maj. Op. at 8 n.4,), saying that “such”
is appropriately used only when there has been a previous
reference to “a category of persons or things.” (Id. (internal
quotation marks omitted).) My colleagues therefore contend
that “the only possible antecedent to which ‘such transporting
vehicle’ could refer is the transporting of a firearm mentioned
in the main clause of the statute.” (Id.) But there is no
antecedent category of persons or things in the statute. The
word “vehicle” appears nowhere before the phrase “such
transporting vehicle.” That deficiency leads to at least two
interpretive possibilities: (1) we insert the word “vehicle” into
the statutory language before introducing “such transporting
vehicle,” the approach the Majority favors, or (2) we
conclude that Congress failed to follow the proper rules of
grammatical construction when using “such.” Either is a
possible reading of the statutory language, and the latter is no
more strained than the former. Rather than wrestle with
grammar, I believe, as discussed below, that we should focus
on the one thing that is clear about § 926A: it does not permit
§ 1983 liability.




                               3
each introduced separately by the word “is” (“is readily
accessible or is directly accessible from the passenger
compartment”). The reading the Majority adopts – which ties
“readily accessible” to the passenger compartment of a
vehicle – would be more persuasive if the statute were
phrased with a single copula, thus: “… neither the firearm nor
any ammunition being transported is readily or directly
accessible from the passenger compartment of such
transporting vehicle.” But that is not how Congress wrote the
statute, and, despite my colleagues insistence to the contrary,
their reading renders the words “directly accessible”
superfluous.

      Although there is legislative history supporting the
Majority’s narrow reading of the protection afforded by
§ 926A, there are other portions of the legislative history that
support a broader reach for the statute.3 Given such

       3
          Certain parts of the legislative history cast the
protection more broadly, speaking of “travel” generally,
rather than specifically of vehicles. See 132 Cong. Rec.
H4102-03 (Jun 24, 1986) (statement of Rep. Hughes) (“[T]he
purpose which everyone supported was to allow travelers
who lawfully possessed weapons to travel to hunting grounds
in other States ... .”); see also 131 Cong. Rec. S9101-05 (July
9, 1985) (statement of Sen. Dole) (explaining that § 926A
was necessary because, “[u]nder current law, such persons
can be prosecuted under some State and local gun laws even
where they are simply on a hunting trip, traveling to a
sporting event, or moving”). The Majority attempts to
discount that history as irrelevant because it pertains to the
previous version of the statute. (Maj. Op. at 11 n.5.) Not so.
The legislative history for § 926A indicates that its current




                               4
language and the previous language were discussed at the
same time and, in fact, before the previous language became
law, amendments had already been proposed. See, e.g., 132
Cong. Rec. S5358-04 (May 6, 1986) (statement of Sen.
Hatch) (explaining that amendments to the previous version
of § 926A would not compromise its substance); 131 Cong.
Rec. S9101-05 (July 9, 1985) (statement of Sen. Symms)
(discussing proposed amendments to the previous version of
§ 926A, which had not yet been passed). Moreover, the
legislative history the Majority leans on is from a single
member of Congress, which is something we have
traditionally been careful to eschew. See In re Channel Home
Ctrs., Inc., 989 F.2d 682, 685 n.2 (3d Cir. 1993) (“[W]e
refuse to attribute so much significance to a single word
uttered by a single member of Congress, even one in a
position of particular authority with respect to the legislation
in question.”); GTE Sylvania, Inc. v. Consumer Prod. Safety
Comm’n, 598 F.2d 790, 811 (3d Cir. 1979) (“It goes without
saying that the views of a single member of Congress
concerning the appropriate interpretation of a statutory
provision passed some years earlier are not dispositive.”).
Therefore, instead of looking at the previous statutory
language as its own piece of legislation, it is more appropriate
in this particular case to view § 926A’s legislative history as
an amalgamation of the debates from both the current § 926A
and its previous version. As the Majority notes, the
congressional debates from as far back as 1984 discussed
vehicular travel. (Maj. Op. at 11 n.5.) That, however, does
nothing to add clarity to § 926A’s meaning. It arguably does
the opposite, because the more broadly worded version of
§ 926A was enacted after those 1984 debates. Given the
subsequent legislative history I have noted here, it is certainly




                               5
conflicting history, resort to the legislative record is not
particularly helpful. Cf. Rust v. Sullivan, 500 U.S. 173, 185


ambiguous whether Congress meant to limit § 926A, or
whether it sought a broader application to planes, trains, and
automobiles.
        In fact, the Majority concedes that § 926A can cover
travel by planes, trains, and automobiles. (Maj. Op. at 7 n.3.)
That concession leads to a puzzlement: given the Majority’s
interpretation of § 926A, how does one get to the airport or
train station, check one’s luggage containing a firearm, but
still come under the protection of § 926A? It may be easy to
say, as the government did during oral argument, that
travelling by plane is permissible, as long as the airport the
traveler is departing from is within a state in which he is
permitted to carry a firearm. But that hardly seems to be the
purpose of the statute. For if that were the case, the statute
would be of very limited utility, as air passengers were never
likely to face prosecution by the states whose air space they
traversed. The purpose of the statute seems more likely to be
the protection of, for example, a traveler who lives in Easton,
Pennsylvania, and wishes to go hunting in Montana. The
closest place likely to offer a variety of flights is not in the
traveler’s home state, but is in New Jersey, at the Newark
Liberty International Airport. Accepting the Majority’s
concession, but not its statutory interpretation, that traveler
comes within § 926A’s scope. But if the Majority’s statutory
interpretation is controlling, that traveler faces prosecution
when attempting to make his trip, unless he has a carry permit
in New Jersey. Despite the Majority’s disclaimer, its
interpretation of § 926A appears to effectively limit the
statutory protection to travel by private vehicles.




                               6
& n.3 (1991) (eschewing reliance on legislative history that
was conflicting and ambiguous).

         What can be helpful is a consideration of how others
have read the statutory text. The availability of a broader
reading of the statute is apparent from the Second Circuit’s
competing opinions in Torraco v. Port Authority of New York
& New Jersey, 615 F.3d 129 (2d Cir. 2010). The majority
opinion in that case held that § 926A’s language did not
indicate a congressional intent to make the statute redressable
under 42 U.S.C. § 1983. Id. at 139. The concurrence, by
contrast, indicated that the statutory language could be read to
evince such an intent but that the remedial scheme associated
with § 926A was such that Congress had foreclosed recourse
to § 1983 by implication. Id. at 152. Significantly, no one
on the Torraco panel concluded that § 926A is limited to
vehicular travel. One may take issue with the conclusions
they reached (and they disagreed among themselves), but
those judges were not indulging in an outlandish reading of
the statute. Nor was the District Court whose reasoning we
now have under review. That Court concluded, in keeping
with the Torraco concurrence, that although § 926A’s
language could be read to permit a § 1983 action, Congress
had impliedly foreclosed any such private remedy. The Court
did not adopt an “only for vehicular travelers” view of
§ 926A.

       In short, § 926A is not the plain and unambiguous
statute that the Majority portrays, and it is not a stretch to
think that it was meant to protect interstate travel by many




                               7
means, not just in private vehicles.4 Rather than dive into the
difficulty of interpreting the scope of § 926A’s coverage,


       4
          See supra note 3. I note that the interpretation the
Majority proposes is difficult to reconcile with our previous
decision in this very case. Revell v. Port Auth. of N.Y. & N.J.,
598 F.3d 128, 137 (3d Cir. 2010). Specifically, Revell was
delayed in traveling from Salt Lake City, Utah, to Allentown,
Pennsylvania, and was forced to stay overnight in a hotel in
Newark, New Jersey. Id. at 130-31. Within his luggage,
which he collected at Newark Airport after realizing he would
have to stay overnight, was a firearm in a locked container, as
well as hollow-point ammunition, also in a locked container.
Id. at 131. After returning to the airport the next day, he was
arrested by the Port Authority for carrying a firearm without a
license, in violation of New Jersey law. Id. He brought suit
and sought redress under § 1983. We held that he did not
come within the ambit of § 926A’s protection because he had
his firearm and ammunition in his luggage, which
accompanied him to his hotel room. Id. at 139. “Revell thus
had access to his firearm and ammunition during his stay at
the New Jersey hotel, whether or not he in fact accessed them
and regardless of whether they were accessible while he was
traveling by plane or van. That crucial fact takes Revell
outside the scope of § 926A’s protection.” Id. at 137. We
thus concluded that it was the prolonged time Revell had with
his luggage that brought him outside of § 926A’s protection
because he had ready access to his firearm. Under the
Majority’s interpretation of § 926A, our decision in Revell
should not have hinged upon Revell spending the night in his
hotel with his suitcase; we should have concluded that, as
soon as he was outside of an automobile, he was outside the




                               8
which is an unnecessary adventure at present, I would affirm
the District Court’s conclusion that § 926A simply does not
support a claim for relief under § 1983.

        As explained by the Majority, § 1983 provides a cause
of action against anyone who, acting under color of state law,
deprives a person “of any rights, privileges, or immunities
secured by the Constitution and laws.” 42 U.S.C. § 1983.
Redress under § 1983 is limited, however, to a “violation of a
federal right, not merely a violation of federal law,” and
courts must determine whether a federal statute confers a
redressable federal “right.” Blessing v. Freestone, 520 U.S.
329, 340 (1997) (emphasis omitted). Again as the Majority
notes, the Supreme Court’s decision in Blessing lays out three
factors to consider when determining whether “[a] statute
creates enforceable rights, privileges, or immunities within
the meaning of § 1983.” Pa. Pharmacists Ass’n v. Houstoun,
283 F.3d 531, 535 (3d Cir. 2002) (internal quotation marks
omitted). First, “Congress must have intended that the
provision in question benefit the plaintiff”; second “the
plaintiff must demonstrate that the right assertedly protected
by the statute is not so ‘vague and amorphous’ that its
enforcement would strain judicial competence”; and third
“the statute must unambiguously impose a binding obligation
on the States ... [;] the provision giving rise to the asserted
right must be couched in mandatory, rather than precatory,
terms.” Blessing, 520 U.S. at 340-41. In Gonzaga University
v. Doe, the Supreme Court explained that a plaintiff cannot
succeed just by falling within the general zone of interest that
the statute is intended to protect. 536 U.S. 273, 283 (2002).

protection of § 926A. But that is not the interpretative route
we took.




                               9
Rather, the statute must “unambiguously confer[] [a] right to
support a cause of action brought under § 1983.” Id. We
have interpreted Gonzaga and Blessing to require, in addition
to satisfaction of the three Blessing factors, that a statute
contain “rights-creating language which clearly imparts an
individual entitlement with an unmistakable focus on the
benefitted class.” Grammer v. John J. Kane Reg’l Ctrs.-Glen
Hazel, 570 F.3d 520, 526 (3d Cir. 2009) (internal quotation
marks omitted).

        The paradigmatic examples of such language are found
in Title VI of the Civil Rights Act of 1964, which states that
“No person in the United States shall ... be subjected to
discrimination under any program or activity receiving
Federal financial assistance” on the basis of race, color, or
national origin, 42 U.S.C. § 2000d, and Title IX of the
Education Amendments of 1972, which states that “No
person in the United States shall, on the basis of sex ... be
subjected to discrimination under any education program or
activity receiving Federal financial assistance,” 20 U.S.C.
§ 1681(a). The inquiry into whether Congress intended to
create a federal right redressable under § 1983 overlaps and is
informed by the precedents on implied rights of action.
Gonzaga, 536 U.S. at 284. For example, in Gonzaga, the
Supreme Court examined the Family Educational Rights and
Privacy Act of 1974 (“FERPA”), which states that “[n]o
funds shall be made available” to any “educational agency or
institution,” which has a prohibited “policy or practice.” 20
U.S.C. § 1232g(b)(1). The Court concluded that that
language did not contain sufficient rights-creating language,
Gonzaga, 536 U.S. at 287, and thus did not create rights
enforceable under § 1983. Id. at 290.




                              10
       I am unconvinced that § 926A contains the requisite
“rights-creating language” to “clearly impart[] an individual
entitlement with an unmistakable focus on the benefitted
class.” Grammer, 570 F.3d at 526. While the statute does
speak specifically of benefiting a person, see 18 U.S.C.
§ 926A (stating that “any person who is not otherwise
prohibited by this chapter from transporting, shipping, or
receiving a firearm shall be entitled” to transport that
firearm), there is a crucial difference between the language of
§ 926A and the language used in Titles VI and IX. Section
926A appears to be framed only as a legal defense to a state
prosecution for illegal firearm possession. Its location in the
criminal code indicates that Congress did not intend to confer
upon travelers a new federal cause of action, but wanted only
to shield travelers from a certain variety of criminal liability.
It is noteworthy in this regard that in 18 U.S.C. § 925A, a
statute under the same title and one section away from
§ 926A, Congress provided a specific civil remedy to people
who are subject to the “erroneous denial of [a] firearm,”
saying, that such a person

       may bring an action against the State or political
       subdivision responsible for providing the
       erroneous information, or responsible for
       denying the transfer, or against the United
       States, as the case may be, for an order directing
       that the erroneous information be corrected or
       that the transfer be approved, as the case may
       be.

18 U.S.C. § 925A(2). So, Congress knew how to be
unambiguous about conferring new private rights of action in
this field, when it wanted to grant them.




                               11
       Moreover, the tremendous impracticality of subjecting
local law enforcement officials to liability on the basis of
§ 926A militates against any conclusion that a redressable
substantive right was intended by Congress. As we explained
the last time this case was before us, threatening police
officers with § 1983 liability would force them to “investigate
the laws of the jurisdiction from which the traveler was
traveling and the laws of the jurisdiction to which the traveler
was going prior to making an arrest.” Revell v. Port Auth. of
N.Y. & N.J., 598 F.3d 128, 137 n.15 (3d Cir. 2010) (internal
quotation marks omitted). Without some clearer expression
of congressional intent, I cannot conclude that § 926A was
meant to impose on the police such a potentially burdensome
requirement, with the risk of civil liability hanging over them.
Cf. Gonzaga, 536 U.S. at 286 (“[W]here the text and structure
of a statute provide no indication that Congress intends to
create new individual rights, there is no basis for a private suit
… under § 1983.”).

      Because Congress did not, in enacting § 926A,
unambiguously confer upon travelers any right redressable
under § 1983, I would affirm the decision of the District
Court on that basis, and on that basis alone. I therefore
concur in the judgment.




                               12